Citation Nr: 1714836	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-09 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for a left heel disorder.

3.  Entitlement to service connection for a right heel disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from August 2008 to September 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in September 2010.  A transcript of the hearing is of record.  A January 2017 letter informed the Veteran that the VLJ who conducted the September 2010 hearing was no longer employed by the Board and asked her if she wished to attend another hearing before a VLJ who would render a determination in her case.  She was further informed that if no response was received that it would be assumed that she did not want another hearing and that a decision on her claim would be made.  No response was received from the Veteran.

In November 2014, the Board remanded the Veteran's claims for further development.  

The issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  A will notify the appellant if additional action is required on her part.


REMAND

In this case, the Veteran has been offered multiple VA examinations, but has not attended examinations scheduled in February and October 2012.  It is clear that she has not kept VA apprised of her current address.  "In the normal course of events, it is the burden of the veteran to keep VA apprised of [her] whereabouts.  If [s]he does not do so, there is no burden on the part of VA to ... find [her]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) ("[A] veteran is free to refuse to report for a scheduled VA examination.  However, the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."); Wood v. Derwinski, 1 Vet. App. 190, 193 (1992) (noting that "[t]he duty to assist is not always a one-way street").

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2016).  

In the present case, February 2009 VA examination apparently reveals that the appellant's blood hemoglobin was slightly low (11.3 g/dL).  Nevertheless, this was not addressed in the diagnoses portion of the general medical examination and was not otherwise explained.  A podiatry examination resulted in a diagnosis of bilateral heel pain.  The problem associated with the diagnosis was noted to be bilateral heel stress fractures.  It does not appear that the examiner reviewed the report of the inservice September 5, 2008, bone scan which showed small focal lesions at both mid upper calcanei consistent with minor stress fractures.  Also, it is not clear if the examiner is diagnosing residuals of stress fractures.  Regarding the right hip and both knees, the inservice bone scan showed hot focal uptake at both medial tibial plateaus consistent with hot stress fractures.  The February 2009 VA joints examiner diagnosed bilateral knee normal examination and right hip trochanteric bursitis.  No opinion was provided relative to the right hip trochanteric bursitis and inservice findings.  The examiner also did not address the inservice findings concerning stress fractures.  The RO denied the claims, finding no inservice disorders and/or no current disability.  Further action to clarify the medical findings and rate the claims based on the evidence of record is necessary.  While the claims are in remand status, efforts should again be undertaken to schedule the appellant for rating examination(s).  If she does not report, addendum reports should be obtained from medical examiners.

Accordingly, the case is REMANDED for the following action:

1.  Copies of VA treatment records, covering the period from September 27, 2008, to the present, should be obtained and added to the appellant's eFolder.

2.  The AOJ should attempt to verify the appellant's current address, utilizing standard procedures, to include contacting the appellant's representative.

3.  Following completion of the above, schedule the appellant for medical examination(s) to determine the presence and etiology of any right hip, bilateral knee and bilateral ankle disorders and anemia.  The examiner(s) must be provided the claims file for review of pertinent documents therein in connection with the examination(s), to include the report of a September 5, 2008, bone scan and the list of prescribed medications.  A complete history should be obtained from the appellant and recorded.  Examination(s) should follow the appropriate Disability Benefits Questionnaire(s).  The examiner(s) should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current disability is of service onset or otherwise related thereto.  The examiner(s) should discuss inservice medical findings, including the report of a September 5, 2008, bone scan and the list of prescribed medications.  If the appellant does not report for examination, the examiner(s) should provide the requested opinion(s) based on the evidence of record.  

4.  Then readjudicate the claims on appeal, based on the evidence of record.  If any claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  


